The undersigned have reviewed the prior Order allowing plaintiffs request for voluntary dismissal without prejudice and the arguments and briefs of the parties. Under the circumstances of this case including its procedural and factual history, its complexity and the need for additional medical evidence due to plaintiffs alleged deterioration, defendant has shown no good grounds to vacate the prior Order. Furthermore, according to the procedural history in this matter, the evidentiary record in this case was not closed by the Deputy Commissioner prior to plaintiffs request for a voluntary dismissal without prejudice. Therefore, the Order allowing voluntary dismissal without prejudice filed on September 25, 2000 is not in violation of NCIC Rule 613(1) (a) and is hereby Affirmed. Plaintiff shall have one year from the filing of this Order to refile her claim.
This the ___ day of July 2001.
                                   S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER